REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 3/11/2021.

Allowable Subject Matter
Claims 1-3 and 6-8 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20180267276 of Kuiseko, US 20120176668 of Saito et al and Lee (US 20130120832).

Regarding Claim 1, Kuiseko teaches an infrared imaging lens system comprising in order from an object side: a first lens formed of silicon whose minimum transmittance of infrared rays with a wavelength of 8 µm to 13 µm is at least 40% for a thickness of 1 mm; and a second lens formed of chalcogenide glass; wherein the infrared imaging lens system further comprises an aperture stop disposed between the first lens and the second lens, and wherein the first lens is a meniscus lens convex to the object side and the second lens is a meniscus lens convex to the image side, and 

But none of them teaches that the infrared imaging lens system further comprising wherein a following formula is satisfied where f represents a focal length of the entire system, and f1 represents a focal length of the first lens: [formula 1]: 1.1 ≤ f1/f ≤ 1.6.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an infrared imaging lens system further comprising:
wherein a following formula is satisfied where f represents a focal length of the entire system, and f1 represents a focal length of the first lens:
[formula 1]:  1.1 ≤ f1/f ≤ 1.6,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-3 and 6-8 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872